Fourth Court of Appeals
                               San Antonio, Texas
                                   October 26, 2020

                                 No. 04-19-00575-CV

                IN THE ESTATE OF CARLOS AGUILAR, DECEASED

                 From the County Court at Law No 2, Webb County, Texas
                          Trial Court No. 2012-PB4-000048-L2
                       Honorable Victor Villarreal, Judge Presiding


                                    ORDER

       The Appellees' Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees' brief is due on October 26, 2020.




                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court